Citation Nr: 1034230	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from July 1951 to October 1954.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2010, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge at the RO, who was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing is 
of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are not related 
to active service.   


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice requirements apply to all five elements of a 
service connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).   A January 2007 letter, which 
contained the required Section 5103(a) notice, was sent to the 
Veteran prior to initial adjudication.  Additionally, the Veteran 
was represented by a certified veterans' service organization 
throughout the claims process.  Accordingly, VA's duty to notify 
has either has been satisfied or any deficiency has caused no 
prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The RO 
has obtained the Veteran's service treatment records and all 
identified VA medical records and private medical records.   The 
Veteran was afforded a VA examination and etiological opinions 
were provided.  The examination was adequate because it was based 
on a review of the claims file, to include a private medical 
opinion, and provided supporting rationale for the opinions 
provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding that it is the reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical 
opinion must be supported by an analysis that the Board can 
consider and weigh against contrary opinions).  Additionally, the 
Veteran provided testimony at a July 2010 Board hearing.  There 
is no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there 
is no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), 
aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for a claimed disorder, the 
following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Although hearing loss is not shown in 
service or within one year of separation from service, service 
connection can be established if medical evidence shows that it 
is actually due to incidents during service.  Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).  In addition, sensorineural hearing 
loss may be presumed to have been incurred during service if it 
first became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309; Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.

Impaired hearing is a disability for VA purposes when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2009).  

Here, various private and VA medical records, including an April 
2008 VA audiological examination, indicate that the Veteran has 
tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. 
§§ 3.303, 3.385.  Accordingly, the issues for consideration are 
whether there was in-service noise exposure, hearing loss, or 
tinnitus, and whether there is a causal relationship between the 
hearing loss and tinnitus and the Veteran's active service.  

In his substantive appeal, the Veteran stated that he worked on 
the flight deck or a flight line during service and that as an 
aircraft mechanic he was exposed to acoustic trauma from the jet 
engine noise.  He also reported participation in a pistol 
shooting team.  At the July 2010 Board hearing, the Veteran 
testified that although his separation examination report 
indicates that he was given spoken and whispered voice tests, 
that no such tests were conducted at that time.  He further 
testified that following service, he had little or no noise 
exposure because his jobs were office jobs, although they were 
for manufacturing companies.  He reported that during service, he 
was exposed to pistol and jet engine noise and had ringing of the 
ears after particularly loud noises.  He testified that he first 
noticed his hearing loss and tinnitus symptoms sometime after 
service.    

The Veteran's DD-214 indicates that his military occupation 
specialty involved aviation, to include a notation that his last 
duty station was at a Naval Air Station.  The Veteran's service 
treatment reports do not show any relevant treatment, complaints, 
or findings.  His September 1954 separation examination report 
shows that his ears, and drums, were clinically evaluated as 
normal, and that spoken and whispered voice tests were 15/15 
bilaterally.  

An April 2007 private audiological evaluation report noted 
bilateral hearing loss for VA purposes.  The Veteran reported 
bilateral hearing in both ears and bilateral tinnitus, noting 
that the symptoms began several years prior.  He reported 
significant noise exposure at work and that the onset of symptoms 
was insidious.  The Veteran reported that he was in the military 
and had daily exposure to jet and firearm noise.  The examiner 
opined that the Veteran's hearing loss "may very well be 
attributed to his chronic noise exposure."  A March 2008 letter 
from the same examiner noted that the Veteran's "chronic 
exposure to extreme noise in [his] military career is a 
contributing factor of [] hearing loss."  

An April 2008 VA examination was conducted upon a review of the 
claims file.  The Veteran reported a history of duty in service 
as an aircraft machinist's mate, with participation on a pistol-
shooting team for 18 months.  He reported a post-service 
employment history of working as an engineer for several years, 
with subsequent work with manufacturing companies.  He denied any 
recreational noise exposure.  He reported a gradual onset of 
tinnitus over many years.  The examiner noted that whisper tests 
were within normal limits upon service entrance and exit.  The 
examiner noted that the Veteran did not state that his hearing 
difficulty began during service, but reported that he was told 
that he had a hearing loss when he tried to apply for a job in 
1963, approximately ten years after service discharge.  The 
examiner noted that the Veteran had considerable post-service 
discharge noise exposure in his private manufacturing 
enterprises, and that the current hearing threshold configuration 
was not typically associated with noise-induced hearing loss, but 
conformed more to presbycusis.  The examiner concluded that the 
Veteran's current hearing loss and tinnitus were less likely as 
not the result of his military noise exposure.  

Upon review of all of the evidence of record, the Board finds 
that service connection for hearing loss and tinnitus is not 
warranted.  First, as noted above, there is current bilateral 
hearing loss for VA purposes and bilateral tinnitus.  38 C.F.R. 
§ 3.303.  Second, the Board finds the Veteran had in-service 
noise exposure.  38 C.F.R. § 3.303.  The Veteran's DD-214 
indicates he was in the Navy and the Veteran has stated that he 
was on the Navy pistol team and worked on a flight deck and as 
aircraft mechanic.  The Veteran is competent to report what he 
personally experiences, and the Board finds that his testimony in 
this regard is credible.  See Buchanan, 451 F.3d at 1336-37 
(noting that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and the 
lack of contemporaneous medical evidence, although that alone may 
not bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is competent 
to testify to that which the witness has actually observed and is 
within the realm of his personal knowledge).  Accordingly, the 
first two elements of service connection are met.

The Board finds, however, that the evidence is against a finding 
that the current hearing loss and tinnitus are related to active 
service.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  There 
is no diagnosis of hearing loss or tinnitus within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has 
not testified that he has had continuous hearing loss and 
tinnitus symptoms since service discharge.  38 C.F.R. § 3.303(b).  
Additionally, because there was at least a 10 year gap between 
service and any alleged hearing loss diagnosis and because 
tinnitus had a gradual, but more recent, onset, there is lengthy 
gap of symptomatology, and this time period weighs against the 
Veteran's claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of disorder). 

Furthermore, the Board does not afford significant probative 
value or weight to the private examiner's opinions that the 
hearing loss is related to service.  Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992) (finding that although the Board may not 
ignore a medical opinion, it may discount the credibility of a 
physician's statement).  The examiner provided no supporting 
rationale for the opinion and did not comment upon the Veteran's 
post-service discharge noise exposure.  Nieves-Rodriguez, 22 Vet. 
App. at 301 (noting that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two); Stefl, 21 
Vet. App. at 124 ("Not only must the medical opinion clearly 
consider direct service connection, it must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").  

To the contrary, the Board does accord significant probative 
weight to the VA examiner's opinion that the Veteran's hearing 
loss and tinnitus were less likely than not related to service.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the 
Board may appropriately favor the opinion of one competent 
medical authority over another).  The examination report contains 
a sufficiently detailed discussion of the Veteran's relevant 
history, and the examiner noted that his conclusion was based 
upon the configuration of Veteran's the hearing loss, the 
presence of considerable noise exposure post-service, and the gap 
of 10 years between discharge and when the Veteran was told he 
had hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 304 
(noting that most of the probative value of a medical opinion 
comes from its reasoning).

Moreover, the Board finds that the Veteran's testimony that he 
had little noise exposure following service discharge is 
competent but not credible; although he may testify regarding 
what he personally experiences, he has an interest in the 
proceeding and the testimony conflicts with other evidence of 
record.  Buchanan, 451 F.3d at 1336-37 (noting that credibility 
may be impeached by conflicting statements); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (stating that interest in 
the outcome of a proceeding may affect the credibility of 
testimony, but does not affect competency to testify).  In July 
2010, the Veteran testified that following service, he had little 
or no noise exposure, asserting that although he worked in 
manufacturing, he had executive-type positions.  However, in an 
April 2007 private treatment report and at the April 2008 VA 
examination, he reported significant or considerable noise 
exposure at work.  Accordingly, the Board does not accord 
probative weight to his statements.

The Board notes that in May 2006, the Veteran submitted an 
internet article in support of his claims.  The article discusses 
an Institute of Medicine (IOM) study pertaining to hearing loss 
and tinnitus, and states that the resulting book stresses the 
importance of conducting hearing tests at the beginning and end 
of military service.  An excerpt from the book indicates that 
exposure to high-intensity noise may result in hearing loss and 
tinnitus, but states that it "is nearly impossible to determine 
whether hearing loss or tinnitus detected by audiometric testing 
later in life is the result of noise exposure during prior 
military service."  The book stated that noise and aging result 
in similar high-frequency hearing loss, although specific 
patterns may be distinguishable until 60 or 70 years of age.  The 
book also indicated that it is quite likely that an individual 
might have experienced post-service discharge noise exposure that 
could result in significant noise-induced hearing loss or 
tinnitus.  Last, the book stated that "it is next to impossible 
to draw a conclusion, with any degree of certainty, regarding the 
association of hearing loss in an older person with prior 
military service unless audiometric date acquired at entrance 
into and separation from military service are available."  
Although the article and book excerpt are relevant to the 
Veteran's claims, they do not support his claim because they do 
not specifically address the Veteran or provide a basis for a 
medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article can provide support for a 
claim, but must be combined with a medical opinion and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  Accordingly, the Board does 
not accord significant probative weight to the article and book 
excerpt.  

In summary, although there are current disabilities of hearing 
loss and tinnitus and in-service noise exposure, the evidence of 
record indicates that the disorders are not causally related to 
active service.  Accordingly, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claims, 
the doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


